COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 '
 In Re: Rosa Serrano,                                             No. 08-16-00110-CV
                                                 '
                   Relator.                                 AN ORIGINAL PROCEEDING
                                                 '
                                                                   IN MANDAMUS
                                                 '

                                                 '

                                                 '


                                            ORDER

       Pending before the Court is Relator’s request to seal documents attached to the motion.

Relator’s motion to seal the records is denied. The Court will not post the motion or the documents

to the web. See TEX.R.APP.P. 9.9(e).

       IT IS SO ORDERED this 16th day of August, 2016.



                                                      PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ.
(Hughes, J., not participating)